Exhibit 10.39

CONSULTANT AGREEMENT

This CONSULTANT AGREEMENT (“Agreement”), effective on the 1ST day of February,
2017 (“Effective Date”), is by and between Caroline A. Hartill, an individual
whose address is 642 Statenville Court, Ocoee, Florida 34761 (“Consultant”) and
RTI Surgical, Inc., a Delaware corporation with a principal address of 11621
Research Circle, Alachua, FL 32615 (“RTI”) (each individually a “Party”, and
collectively the “Parties”).

WHEREAS, RTI is involved with the processing and distribution of tissue for
surgical implantation around the world, and seeks to promote the advancement of
medical technologies related to medical devices and to tissue implantation, the
enhancement of safe and effective use of medical technologies related to tissue
implantation and medical devices, the encouragement of research and education,
and the fostering of charitable donations and giving (the “Mission”);

WHEREAS, Consultant possesses and wishes to offer certain knowledge and
expertise to RTI which may be of assistance to the Mission; and

WHEREAS, RTI desires to receive certain knowledge from the Consultant which
would be of assistance to RTI.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, RTI and Consultant agree as follows:

1 – CONSULTING MATTERS

1.1     Consultant shall provide consulting services (“Services”) as requested
in writing by RTI in the Schedule of Services, a copy of which is attached
hereto and incorporated herein by reference as Exhibit A. The Services to be
provided by Consultant may be adjusted from time to time by amending the
Schedule of Services as mutually agreed to in writing by the Parties. The exact
services to be rendered shall be as directed by the Chief Executive Officer of
RTI (including any Interim Chief Executive Officer) or his or her designee.

1.2     Consultant shall perform the Services in a professional manner, in
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (“Laws”).

2 – COMPENSATION

 

  2.1     Consultant shall receive the following compensation for Services
performed hereunder, as requested by RTI:

 

  2.1.1 Seven Thousand Five Hundred dollars ($7,500.00) per month for the first
three months of the Term (as defined below). It is understood that the
Consultant shall not be required to perform more than 20 hours of service for
RTI in any month. Consultant will notify RTI’s designee upon having exhausted
the 20 hour allotment of time for the month. Additional hours in a given month
as agreed to by Consultant and RTI shall be compensated as provided for below at
an hourly rate of $375. After the initial three-month period, Consultant’s
services will be “on request” (as contemplated by Section 1.1 above) at an
hourly rate of $375.00 for the remaining six months of the Term (as defined
below).

 

1



--------------------------------------------------------------------------------

  2.1.2 Reimbursement for reasonable and documented out-of-pocket expenses
incurred by Consultant in connection with performance of the Services.

 

  2.1.3 All Consultant travel plans relating to this Agreement must be
pre-approved by RTI. Consultant will be entitled to reimbursement of actual
travel expenses in accordance with RTI’s travel policy in effect at the time of
travel. It is understood that all air travel will be directly billed to the
Company and that any cumulative air travel of eight hours or more shall be in
business class (or the equivalent).

 

  2.1.4 Consultant shall bill travel time at the rate of $187.50 per hour,
capped at eight hours per one way trip outside of North America and four hours
per one way trip inside of North America.

2.2     Consultant shall provide an invoice to RTI within thirty (30) days of
Services rendered. The invoice shall at a minimum specify (1) the date(s) on
which Services were rendered, (2) a detailed description of the Services
performed on the corresponding date, (3) the time spent rendering such services
measured in 0.1 hour increments, and (4) receipts for out-of-pocket expenses.

2.3     All undisputed amounts per Consultant’s invoice shall be due and payable
net thirty (30) days of RTI’s receipt of invoice.

3 - INTELLECTUAL PROPERTY MATTERS

3.1     For the purposes of this Agreement, “Work Product” is defined as all
work product, deliverables, devices, inventions (whether or not patentable or
reduced to practice), ideas, information and works of authorship (whether in
written or other form and whether or not patentable or protectable by
copyright), and know-how that have been discovered, developed or otherwise
created by Consultant as a result of performance under this Agreement, or
through the use of knowledge or information obtained from RTI under this
Agreement or previous employment with RTI (including its subsidiaries and
affiliates). Consultant shall disclose all Work Product to RTI. Work Product
comprised of copyrightable works shall be deemed work made for hire for the
benefit of RTI. Consultant acknowledges all Work Product, and all associated
patent, copyright, trademark, trade secret and other intellectual property
rights embodied in such Work Product, or otherwise created by Consultant in the
course of performing hereunder (“IP Rights”), shall be the exclusive property of
RTI. Consultant further acknowledges and agrees that RTI may, in its sole
discretion, create derivative works from such Work Product, including, but not
limited to, audio recordings, audiovisual recordings or any other form of
derivative work in which such Work Product may be recast, transformed or
adapted. Such derivative works shall also be the exclusive property of RTI.
Consultant is not granted any rights, whether expressly, implied or by estoppel,
to such Work Product, derivative works or IP Rights. To the extent exclusive
right, title and interest in and to such Work Product, derivative works and IP
Rights do not reside exclusively with RTI by operation of law or this Agreement,
Consultant agrees to and hereby does assign to RTI all right, title and interest
in and to such Work Product, derivative works and IP Rights. To the extent such
Work Product, derivative works and/or IP Rights cannot be assigned to RTI,
Consultant agrees to and hereby does waive all rights of Consultant in and to
such Work Product, derivative works and IP Rights. Consultant will cooperate
with all requests of RTI to perfect the assignments and waivers set forth in
this Section, including cooperation in the form of execution and filing of
additional assignment documents and patent applications.

 

2



--------------------------------------------------------------------------------

3.1.1     Consultant represents and warrants that all Work Product shall be the
original work of Consultant and that such Work Product, and Consultant’s
provision of the Services hereunder, do not infringe or misappropriate the
intellectual property rights of any third party.

3.2     During the Term (as defined below), as may be extended, and for a period
of five (5) years following the termination or expiration of this Agreement,
Consultant agrees to keep in confidence and not use any Confidential Information
in any manner whatsoever, other than for the sole purpose of assisting RTI
pursuant to this Agreement. Without limiting the generality of the foregoing,
Consultant shall not use any Confidential Information for the purposes of
trading securities. As used in this Agreement, “Confidential Information” means
the Work Product, as well as RTI trade secrets, formulas, processes, methods,
know-how and other information related to tissue engineering and surgical
implants including, but not limited to, allograft and xenograft tissue grafts,
and associated patents and patent applications, trade secrets, know-how,
inventions, surgical instruments, technical data, drawings or specifications,
testing and/or production methods, business or financial information, research
and development activities, product and marketing plans, donor information,
medical records, and customer and supplier information, which are proprietary
and of a confidential nature, and when furnished, shown or disclosed to
Consultant are specifically designated in writing or orally (followed by a
written confirmation and summary) as “confidential”, or which are of such nature
and character that a reasonable person in the trade would understand it to be
confidential without the necessity of it being so designated. The obligations of
Consultant under this Section 3 shall survive expiration or termination of this
Agreement.

3.3     Consultant shall not disclose, publish, communicate, or reveal RTI’s
Confidential Information to any third party unless:

 

  a. express prior written permission is given by RTI and only after such third
party executes an agreement with contractual obligations of confidentiality and
non-use with respect to such Confidential Information that are at least as
protective as those contained in this Agreement, and provided that Consultant
remains ultimately responsible for such third party’s acts and omissions with
respect to such Confidential Information; or

 

  b. in the event Confidential Information is required to be disclosed to comply
with applicable Laws, or with a court or administrative order, Consultant shall
(i) provide RTI with immediate notice upon learning that such disclosure is
required, (ii) use best efforts to assist RTI in taking all reasonable and
lawful actions as deemed prudent by RTI to obtain confidential treatment for the
Confidential Information for which disclosure is sought, and (iii) minimize the
extent of such disclosure.

3.4.     The provisions of this Agreement regarding confidentiality and non-use
of Confidential Information will not apply to, and Confidential Information does
not include, information which:

 

  a. was independently developed or discovered by Consultant without use or
benefit of RTI’s Confidential Information, as demonstrated by Consultant’s
written records;

 

3



--------------------------------------------------------------------------------

  b. is already available to the public;

 

  c. becomes available to the public through no fault of the Consultant; or

 

  d. is provided to Consultant without obligations of confidentiality and
non-use by a third party having the right to so provide such information.

Notwithstanding anything herein to the contrary, Consultant shall remain bound
to any and all obligations of confidentiality for any knowledge gained under
previous employment with RTI or its subsidiaries or affiliates.

3.5     Consultant shall not publish or share any Work Product or Confidential
Information developed or received under this Agreement without the prior written
consent of RTI.

3.6     Upon the expiration or termination of this Agreement, or within ten
(10) days from receipt of request by RTI, Consultant shall return to RTI all
originals, copies, and summaries of documents, material, and other tangible
manifestations of Work Product and Confidential Information in the possession or
control of Consultant, and destroy all intangible manifestations thereof (e.g.,
electronic files). The obligation of Consultant to return Work Product and
Confidential Information to RTI and to destroy intangible manifestations thereof
shall survive until fulfilled.

3.7     Consultant acknowledges that RTI processes and distributes allograft and
xenograft tissue products for transplantation throughout the world and
stipulates that the restrictions set forth herein are necessary to protect the
legitimate business interests of RTI in guarding trade secrets and patentable
subject matter, preserving the goodwill of its customers and business,
preventing solicitation of its customers, and preventing the unauthorized use of
its Confidential Information and the Work Product created hereunder.

4 - TERM AND TERMINATION

4.1     The term of this Agreement shall commence on the Effective Date and
continue until September 30, 2017 (the “Term”), unless otherwise terminated
early as set forth in Section 4.2 herein. This Agreement may be extended with
the mutual written agreement of the Parties.

4.2     Either Party hereto may terminate this Agreement at any time, with or
without cause, by providing the other Party with thirty (30) days’ advance
written notice. Sections 3, 4.2 and 5 herein shall survive the termination or
expiration of this Agreement. The expiration of outstanding options shall be
governed by Section 4 of the Executive Separation Agreement between RTI and
Hartill.

5 – GENERAL PROVISIONS

5.1     Consultant represents and warrants that she is not cognizant of any
issues that would be a conflict of interest with the terms and provisions of
this Agreement or Consultant’s

 

4



--------------------------------------------------------------------------------

performance hereunder. In the event RTI or Consultant identifies a conflict of
interest issue, the identifying Party will immediately notify the other Party in
writing, and the Parties will work together to rectify the conflict of interest
issue. Any such conflict of interest shall be resolved to the satisfaction of
RTI within forty eight (48) hours of such notice, or this Agreement is otherwise
immediately terminable by RTI in its sole discretion.

5.2     This Agreement may not be transferred or assigned by the Consultant, in
whole or in part, except with the prior written consent of RTI. RTI may in its
sole discretion assign this Agreement or its rights hereunder. Notwithstanding
the above, the Consultant may assign this Agreement to Regulatory Strategies LLC
(“RSL”) upon written notice to RTI. However, at all times during the term the
Consultant must: (a) personally perform all services required under this
Agreement; (b) remain the only equity holder of RSL; (c) remain personally
liable for the performance of all obligations due to RTI under this Agreement of
RSL and (d) remain bound by the terms of this Agreement, including, without
limitation, those set forth in Section 3. After the written notification of
assignment has been received by RTI, RTI shall direct all payments under this
Agreement to RSL.

5.3     This Agreement is governed by and shall be construed and enforced in
accordance with the laws of the State of Florida, without regard to conflict of
law rules. Venue for any legal proceeding or action at equity or law arising out
of or for purposes of this Agreement shall lie in the state courts of Alachua
County, Florida, or the United States District Court for the Northern District
of Florida, Gainesville Division, and Consultant agrees that such courts shall
have personal jurisdiction over Consultant and hereby waives any objection
thereto. The prevailing Party in any dispute arising under, out of, or in
relation to this Agreement shall be entitled to recover reasonable attorneys’
fees and costs from the non-prevailing Party, including, as applicable, any cost
of appeal.

5.4     Nothing in this Agreement shall be construed as granting by implication,
estoppel, or otherwise, any license or rights under patents, trade secrets,
know-how, copyrights, or other intangible rights of RTI other than those
specifically set forth herein.

5.5     The Parties do not intend that this Agreement shall confer on any third
party any right, remedy or benefit or that any third party shall have any right
to enforce any provision of this Agreement.

5.6     OTHER THAN ANY WARRANTY EXPRESSLY MADE IN THIS AGREEMENT, RTI MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE. TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW, IN NO EVENT SHALL (A) RTI BE LIABLE HEREUNDER FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF WHETHER RTI
KNEW OF THE POSSIBILITY OF SUCH DAMAGES; OR (B) RTI’S AGGREGATE LIABILITY
HEREUNDER EXCEED THE AMOUNTS ACTUALLY PAID BY RTI TO CONSULTANT HEREUNDER.

5.7     The right of either Party to terminate this Agreement, as provided under
Section 4 herein, shall not be an exclusive remedy, and either Party shall be
entitled, if the circumstances warrant, alternatively or cumulatively, to
damages for breach of this Agreement, or to an order or injunction requiring
performance of the obligations of this Agreement or to any other remedy
available at law or equity.

 

5



--------------------------------------------------------------------------------

5.8     This Agreement constitutes the entire agreement and understanding of the
Parties with regard to the subject matter hereof and supersedes all prior
discussions, negotiations, understandings and agreements between the Parties
concerning the subject matter hereof. This Agreement may be amended only by
written agreement of the Parties hereto. If any term of this Agreement is held
by a court of competent jurisdiction to be invalid or unenforceable, then this
Agreement, including all of the remaining terms, will remain in full force and
effect as if such invalid or unenforceable term had never been included.

5.9     In the event any portion of this Agreement may be deemed less stringent
than applicable Laws, regulations, or official guidance from an applicable
governmental authority, the Parties agrees to confer and negotiate in good faith
to amend this Agreement to comply with the more stringent standard.

5.10     Each Party to this Agreement hereby agrees to execute, acknowledge and
deliver all such further instruments as may be necessary or appropriate to carry
out the intent and purposes of this Agreement.

5.11     The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

5.12     Neither party shall be responsible or liable to the other party for
nonperformance or delay in performance of any terms or conditions of this
Agreement, except for those relative to the protection of proprietary rights,
due to circumstances beyond the control of the nonperforming or delaying party
including, but not limited to, acts of God, acts of government, wars, riots,
third party criminal acts, strikes or other labor disputes, shortages of labor
or materials, fires and floods; provided the nonperforming or delaying party
provides to the other party written notice of the existence and reason for such
nonperformance or delay. Notwithstanding the foregoing, the nonperformance or
delay by any party in excess of thirty (30) days shall constitute cause for
termination of this Agreement with such notice given in writing by one Party to
the other.

5.13     Any notice or other communication required under this Agreement shall
be in writing and delivered to the other Party as follows:

 

Consultant:

      Caroline A. Hartill       642 Statenville Court       Ocoee, FL 34761   
   RTI:    With copy to:    Chief Executive Officer    Legal Department    RTI
Surgical, Inc.    RTI Surgical, Inc.    11621 Research Circle    11621 Research
Circle    Alachua, FL 32615    Alachua, FL 32615   

All notices shall be deemed duly served on the date delivered to the other Party
at the address stated above, whether in person, by certified mail, postage
prepaid, return receipt requested, or sent by Federal Express (or other similar
recognized courier) postage prepaid. Either Party may change its address for
purposes of this Agreement by giving the other Party written notice of such as
provided herein.

 

6



--------------------------------------------------------------------------------

5.14     RTI and Consultant each acknowledge that they are independent
contractors with regard to the subject matter hereof. Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee between RTI and Consultant. Both Parties acknowledge
that Consultant is not an employee of RTI for state or federal tax purposes,
workers’ compensation, or any other purpose or benefit. Neither Consultant nor
RTI shall have any right to enter into any contract or commitment in the name
of, or on behalf of the other, or to bind the other in any respect whatsoever.

5.15     This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
but one and the same instrument.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this instrument to be executed.

 

Caroline A. Hartill       RTI Surgical, Inc.

Signature:

 

/s/ Caroline A. Hartill

    By:  

/s/ Robert P Jordhein

      Name:   Robert P. Jordhein       Title:   Interim President and Chief
Executive Officer

Date:

  January 31, 2017     Date:   January 31, 2017

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Services

Consulting relating to Regulatory Affairs, Quality Assurance and Clinical
matters.

 

9